IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 161

                                                           OCTOBER TERM, A.D. 2022

                                                                   December 22, 2022

 JOSHUA JAMES ANDERLE,

 Appellant
 (Defendant),

 v.                                                         S-22-0160

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).

                    Appeal from the District Court of Fremont County
                        The Honorable Marvin L. Tyler, Judge

Representing Appellant:
      Joshua James Anderle, pro se.

Representing Appellee:
      Bridget L. Hill, Attorney General; Jenny L. Craig, Deputy Attorney General;
      Kristen R. Jones, Senior Assistant Attorney General; John J. Woykovsky, Senior
      Assistant Attorney General.

Before FOX, C.J., KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.

BOOMGAARDEN, J., delivers the opinion of the Court; KAUTZ, J., files a specially
concurring opinion.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] The district court reduced Joshua James Anderle’s sentence for second-degree
sexual abuse of a minor by two years following his successful completion of the Youthful
Offender Transition Program. In his pro se appeal, Mr. Anderle argues the district court
should have reduced his sentence to probation. Finding no abuse of discretion, we affirm.

                                               ISSUES

[¶2]    We consider two issues:

                I. Should we summarily affirm the district court’s decision
                because Mr. Anderle did not comply with Wyoming Rule of
                Appellate Procedure (W.R.A.P.) 7.01?

                II. Did the district court abuse its discretion by not reducing
                Mr. Anderle’s sentence to probation?

                                               FACTS

[¶3] In November 2020, the State charged Mr. Anderle with two felonies for sexually
abusing his niece. In Count I, the State alleged he committed first-degree sexual abuse of
a minor under Wyo. Stat. Ann. § 6-2-314(a)(i) by inflicting sexual intrusion on EL when
Mr. Anderle was 16 or older and EL was less than 13 years old. In Count II, the State
alleged Mr. Anderle committed second-degree sexual abuse of a minor under § 6-2-
315(a)(ii) by engaging in sexual contact with EL.

[¶4] The affidavit of probable cause recounted that detectives interviewed Mr. Anderle
in November 2020, after learning he engaged in sexual activity with EL around
Thanksgiving 2017, when Mr. Anderle was 17 years old and EL was only five years old.
During the interview, Mr. Anderle admitted he allowed EL to masturbate his bare penis
with her hand. He further admitted he placed his penis in EL’s mouth, and she performed
oral sex on him. EL confirmed the same during an interview with the Child Advocacy
Project.

[¶5] Mr. Anderle and the State reached a plea agreement in April 2021. Pursuant to the
plea agreement, Mr. Anderle would enter an Alford plea 1 to the second-degree charge, the
State would dismiss the first-degree charge, and the court would sentence Mr. Anderle as


1
 “An Alford plea involves the court’s acceptance of the plea when the defendant simultaneously professes
his innocence[.]” Kruger v. State, 2012 WY 2, ¶ 42, 268 P.3d 248, 256 (Wyo. 2012) (citing North Carolina
v. Alford, 400 U.S. 25, 38, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970)).


                                                   1
it “deem[ed] appropriate and within the confines of the statutory term after hearing
arguments[.]” Wyo. Stat. Ann. § 6-2-315(b) authorized a sentence of up to 20 years.

[¶6] The court held a combined change of plea and sentencing hearing in June 2021
where it accepted Mr. Anderle’s Alford plea and entered a conviction against him for
second-degree sexual abuse of a minor. The State recommended sentencing Mr. Anderle
to 17 to 20 years based on the seriousness of the crime and the impact it had on EL and her
family. EL’s mother submitted a victim impact statement describing the emotional impact
the crime had on her daughter: EL wrote two suicide notes, gained a significant amount of
weight, and had trouble coping. Friends and family vouched for Mr. Anderle’s good
character, and some suggested EL lied about the sexual abuse. Mr. Anderle asked for
mercy.

[¶7] The district court sentenced Mr. Anderle to 8 to 12 years imprisonment and
recommended the Wyoming Department of Corrections (DOC) treat him as a Youthful
Offender under Wyo. Stat. Ann. § 7-13-1001 et seq. 2 The court expressly informed Mr.
Anderle it did not have to reduce his sentence if he successfully completed the program.
Mr. Anderle began the program in October 2021.

[¶8] In March 2022, in anticipation of Mr. Anderle’s successful completion of the
program, DOC sent the district court a packet containing three documents: a DOC cover
letter, a DOC “letter of progress,” and a letter from Mr. Anderle. 3

[¶9] The DOC letter addressed Mr. Anderle’s “adjustment, demeanor, and progress” in
the program and recommended the court reduce his sentence to probation. As set forth in
the letter, in phase one, DOC determined Mr. Anderle’s overall recidivism risk was low,
his sex offender recidivism risk was average, and his primary areas of need were

2
  When the district court sentenced Mr. Anderle in June 2021, the program was called the Youthful Offender
Program and placed emphasis on “work and physical activity[.]” 2021 Wyo. Sess. Laws, ch. 5. It was
therefore commonly referred to as “boot camp.” See, e.g., Sherard v. State, 2022 WY 37, ¶ 4 n.2, 505 P.3d
1259, 1260 n.2 (Wyo. 2022). Effective July 1, 2021, the legislature renamed the program the Youthful
Offender Transition Program, increased the eligibility age from 25 to 30, and changed the emphasis to
“structured programming, education, work and physical activity compliant with the Americans with
Disabilities Act[.]” 2021 Wyo. Sess. Laws, ch. 5.
3
  The better practice would be for the convicted felon to submit his application for a sentence reduction to
the district court, attaching any supporting materials from DOC to his application. See Wyo. Stat. Ann.
§ 7-13-1002(a) (LexisNexis 2021) (“The sentencing court may reduce the sentence of any convicted
felon who: (i) Is recommended by the sentencing court for placement in the youthful offender transition
program; (ii) Is certified by the department as having successfully completed the youthful offender
transition program under W.S. 7-13-1003; and (iii) Makes application to the court for a reduction in
sentence within one (1) year after the individual began serving a sentence of incarceration at a state penal
institution.” (emphasis added)); Sherard, ¶ 18, 505 P.3d at 1263 (noting DOC had no “right or interest in
the reduction of [the appellant’s] sentence”; “Wyo. Stat. Ann. § 7-13-1002 requires a convicted felon to
make application for a sentence reduction”).


                                                     2
“Substance Abuse and Criminal Attitudes.” In phase two, Mr. Anderle participated in
“intensive treatment” and assumed various leadership roles. In phase three, Mr. Anderle
continued treatment and prepared to transition back into the community. If released, DOC
understood he would live with his grandmother outside Lander, Wyoming, work, and give
back to the community.

[¶10] In his letter, Mr. Anderle thanked the court for the opportunity to attend the Youthful
Offender Transition Program because it opened his eyes to his criminal thinking and taught
him how to better manage his emotions. He regretted his actions and wanted to make
amends to those he harmed. He explained that, if released, he planned to live with his
grandmother, work, attend Narcotics Anonymous (NA) meetings, and help others.

[¶11] The court held a sentence reduction hearing where it heard from the prosecutor, Mr.
Anderle, and Mr. Anderle’s caseworker. In addition, the prosecutor read a victim impact
statement from EL’s mother.

[¶12] Though his office rarely did so, the prosecutor disagreed with DOC’s probation
recommendation because Mr. Anderle’s crime was “unusual” and “disturbing.” He
recommended the court reduce Mr. Anderle’s sentence by a couple years to recognize his
accomplishments in the program.

[¶13] In her victim impact statement, EL’s mother stated her belief that reducing Mr.
Anderle’s sentence to probation would be “extremely detrimental for [EL’s] mental and
physical health.” EL was “dealing with a great deal of trauma and sadness” due to the
crime; “experiencing a huge increase in her epilepsy and seizures” due to stress; and had
“just recently been able to go out in the community” to participate in ordinary activities
such as shopping and going to the movies. EL’s mother worried this progress would be
lost if EL feared seeing Mr. Anderle in their small town. She requested the court, at the
very least, keep two years on Mr. Anderle’s sentence so her family could tie up loose ends
and move.

[¶14] In addressing the court, Mr. Anderle reiterated much of what he said in his letter:
the program opened his eyes to how many people he harmed while engaged in criminal
activity, he wanted to right those wrongs, he assumed a leadership position in the program,
and he hoped to continue helping others on release. Mr. Anderle’s caseworker addressed
Mr. Anderle’s accomplishments in the program and asserted he had a low risk of recidivism
for a sexual offense. She also expressed concern that placing Mr. Anderle with the general
prison population would teach him to reoffend.

[¶15] At the end of the hearing, the court stated it was undecided, could not promise
anything, and would give the matter “deep consideration[.]” In an effort to be candid with
Mr. Anderle, the court noted its concern about the impact a sentence reduction to probation
would have on EL and her mother.


                                             3
[¶16] In its written order, the district court summarized the procedural history and
materials it considered to reach its decision. Then, “[b]ased upon the totality of factors
which the [c]ourt [] reviewed and considered,” it reduced Mr. Anderle’s sentence by two
years. This timely appeal followed.

                                       DISCUSSION

I.     We exercise our discretion to consider the merits of Mr. Anderle’s appeal even
       though he did not comply with W.R.A.P. 7.01.

[¶17] The State argues we should summarily affirm because Mr. Anderle did not comply
with the rules for an appellant’s brief under W.R.A.P. 7.01. The State more specifically
notes his brief does not contain the required tables of contents and authorities, identify a
standard of review, or include an argument with citations to the record and relevant
authorities. See W.R.A.P. 7.01.

[¶18] “A pro se litigant is entitled to some leniency from the stringent standards applied
to formal pleadings drafted by attorneys. However, there must be a reasonable adherence
to the procedural rules and requirements of the court.” Young v. State, 2002 WY 68, ¶ 9,
46 P.3d 295, 297 (Wyo. 2002) (citation omitted). Failure to comply with W.R.A.P. 7.01
is grounds “for such action as [we] deem[] appropriate, including but not limited to: refusal
to consider the [appellant’s] contentions . . . and affirmance.” W.R.A.P. 1.03(a). We have
discretion whether to summarily affirm when a brief is deficient under the rules of appellate
procedure. Cor v. Sinclair Servs. Co., 2017 WY 116, ¶ 4, 402 P.3d 992, 994 (Wyo. 2017)
(citation omitted).

[¶19] Mr. Anderle submitted his pro se brief on a Tenth Circuit Court of Appeals form
entitled “Appellant’s Combined Opening Brief and Application for a Certificate of
Appealability.” There is no question his brief is deficient under W.R.A.P. 7.01 in certain
respects. However, his argument is plain, the record is straightforward, and the applicable
standard of review is well established. We therefore exercise our discretion to address his
appeal on the merits. See Young, ¶¶ 8–9, 46 P.3d at 297 (declining to summarily affirm
where the pro se appellant’s brief was “clearly deficient” under the rules of appellate
procedure but it was “sufficient for us to discern the nature of the issue raised . . . and the
legal parameters of its resolution”).

II.    The district court did not abuse its discretion by declining to reduce Mr. Anderle’s
       sentence to probation.

[¶20] The Youthful Offender Transition Program statute provides that “[t]he sentencing
court may reduce the sentence of any convicted felon who”: (i) the sentencing court
recommends for the program, (ii) DOC certifies “as having successfully completed” the
program, and (iii) applies for a sentence reduction within one year after beginning to serve


                                              4
his sentence. Wyo. Stat. Ann. § 7-13-1002(a). See also Wyo. Stat. Ann. § 7-13-1001(a)(iii)
(LexisNexis 2021) (“‘Reduction of sentence’ includes changing a sentence of incarceration
to a grant of probation.”).

[¶21] We interpreted a prior version of the statute containing similar language in Mendoza
v. State: 4

                   The Youthful Offender Act is capable of only one
                   interpretation: the sentencing court has discretion to reduce the
                   sentence of an applicant upon completion of [the program]; and
                   that discretion allows a reduction in sentence which could
                   include probation, but could also include a number of other
                   possibilities. “Once an inmate qualifies for [the program] and
                   is admitted into the program, he is not guaranteed a reduced
                   sentence. Instead, when an inmate is admitted to and
                   successfully completes the program, the district court has
                   discretion to reduce the inmate’s sentence or to decline any
                   sentence reduction.” Ellett v. State, 883 P.2d 940, 944 (Wyo.
                   1994). Moreover, there is nothing in the statute requiring the
                   sentencing court to limit its consideration on a motion for
                   sentence reduction to whether or not the applicant has
                   completed [the program]. Similarly, under W.R.Cr.P. 35(b),
                   the sentencing court is accorded deference in deciding whether
                   to grant or deny a sentence reduction. Chapman [v. State],
                   2015 WY 15, ¶ 11, 342 P.3d [388,] 392 [(Wyo. 2015)]. The
                   discretion given to the sentencing court, whether under the
                   Youthful Offender Act or under W.R.Cr.P. 35(b), is the same.
                   We will affirm a district court’s decision on whether to grant a
                   sentence reduction “so long as there is a rational basis,

4
    The version of the statute we interpreted stated:

                   (a) The sentencing court may reduce the sentence of any convicted felon
                   who:

                   (i) Is certified by the department as having successfully completed the
                   youthful offender program under W.S. 7-13-1003; and

                   (ii) Makes application to the court within one (1) year after the individual
                   began serving a sentence of incarceration at a state penal institution.

Mendoza v. State, 2016 WY 31, ¶ 10, 368 P.3d 886, 891 (Wyo. 2016) (quoting Wyo. Stat. Ann. § 7-13-
1002) (emphasis omitted). Then, as now, the statutes defined “[r]eduction of sentence” to “include[]
changing a sentence of incarceration to a grant of probation.” Id. (quoting Wyo. Stat. Ann. § 7-13-1001)
(emphasis omitted).


                                                        5
              supported by substantial evidence, from which the district
              court could reasonably draw its conclusion.” Hodgins v. State,
              1 P.3d 1259, 1261 (Wyo. 2000).

              The completion of the [] program is an accomplishment that
              may weigh in favor of sentence reduction. However, that
              accomplishment is only one of any number of factors which
              may properly be considered by a district court in its discretion
              to determine whether to grant or deny a motion for sentence
              reduction under the Youthful Offender Act, or pursuant to
              W.R.Cr.P. 35(b).

Mendoza, ¶¶ 13–14, 368 P.3d at 892.

[¶22] Mr. Anderle argues the district court erred by not reducing his sentence to probation
for three reasons. First, he wants to make a positive impact in his community. Second, he
has a “solid” reentry plan. Third, the district court’s decision should have been based on
the safety of the community, not just the safety of the victim and her mother. He asserts
“both would be safe” if he reentered the community.

[¶23] The record makes clear the district court considered all the evidence favorable to
Mr. Anderle. Nevertheless, though commendable and worth acknowledging, Mr.
Anderle’s successful completion of the program, accomplishments in the program, desire
to make a positive impact in his community, and reentry plan did not entitle him to any
sentence reduction, much less a reduction to probation. See id.

[¶24] It is plain from the record the district court denied Mr. Anderle’s request for
probation based on the totality of evidence. In other words, the court weighed the evidence
and argument favorable to Mr. Anderle against the prosecutor’s argument and the victim
impact statement. Recall the prosecutor emphasized the seriousness of Mr. Anderle’s
crime, characterizing it as “unusual” and “disturbing” in that Mr. Anderle sexually abused
his five-year-old niece when he was 17 years old. The nature of the underlying crime was
an appropriate factor for consideration in the court’s decision. Id. ¶ 17, 368 P.3d at 893.
See also Whitfield v. State, 781 P.2d 913, 916 (Wyo. 1989) (recognizing probation may
“unduly depreciate the seriousness of the charged offense” (citation omitted)).

[¶25] As statutorily required, the district court also considered EL’s mother’s statement.
Wyo. Stat. Ann. § 7-21-103(a)–(b) (LexisNexis 2021); Town v. State, 2015 WY 78, ¶ 12,
351 P.3d 257, 261 (Wyo. 2015) (noting Wyo. Stat. Ann. § 7-21-103 “gives victims the
right to provide an impact statement and mandates that the sentencing court must consider
it”). See also Wyo. Stat. Ann. § 7-21-101(a)(iii) (LexisNexis 2021) (defining a “[v]ictim”
as “an individual who has suffered direct . . . physical [or] emotional . . . harm as a result
of the commission of a crime or a family member of a minor”).


                                              6
[¶26] It seems Mr. Anderle misunderstands the nature of the district court’s concern for
EL and her mother. The district court did not perceive a direct safety threat to EL and her
mother if Mr. Anderle was released on probation, as Mr. Anderle suggests. Rather, the
court was concerned about the negative impact EL and her mother might experience if they
unavoidably saw Mr. Anderle in public in their small town. It was in this context that the
court reasonably considered and sought to protect EL’s progress toward overcoming the
effects of the sexual abuse Mr. Anderle had inflicted.

[¶27] “We do not substitute our judgment for that of the sentencing court, and the question
therefore is not whether we agree with the sentence or would have imposed a different
sentence.” Mitchell v. State, 2020 WY 131, ¶ 11, 473 P.3d 1255, 1258 (Wyo. 2020)
(citation omitted). On reviewing the record, we conclude the district court could
reasonably decline to reduce Mr. Anderle’s sentence to probation given the seriousness of
his crime and the impact reducing his sentence to probation would have on EL and her
mother. See Mendoza, ¶ 13, 368 P.3d at 892. The district court did not abuse its discretion
by instead reducing Mr. Anderle’s sentence by two years in recognition of his successful
completion of the Youthful Offender Transition Program.

[¶28] Affirmed.




                                            7
KAUTZ, J., specially concurring.

[¶29] I concur in the majority opinion. I write separately to point out the process and
analysis utilized by the district court in this case was not required, and that we give
considerable deference to the district court’s denial of a motion for sentence reduction,
even when there is evidence of the defendant’s “success” while incarcerated.

[¶30] The district court conducted a hearing on Mr. Anderle’s motion for sentence
reduction. It was not required to do so. W.R.Cr.P. 35(b) states “. . . The court may
determine the motion with or without a hearing.” The district court considered favorable
information about Mr. Anderle’s performance in the youthful offender program. However,
when a defendant provides “favorable information about his tenure at the penitentiary, the
trial court was free to accept or reject such information at its discretion, and the trial court’s
ruling is not to be disturbed absent an abuse of that discretion.” Hodgins v. State, 1 P.3d
1259, 1262 (Wyo. 2000). “[W]e would be usurping the function of the trial court if we
were to hold that it is an abuse of discretion to deny a motion for sentence reduction only
because of a prisoner’s commendable conduct while incarcerated.” Carrillo v. State, 895
P.2d 463, 464 (Wyo. 1995) (citing Montez v. State, 592 P.2d 1153, 1154 (Wyo. 1979)).
Defendants simply do not have a right to a sentence reduction, even when they have
performed well while incarcerated. Finally, the district court gave a detailed explanation
of its reasons for denying the motion. We have held the law requires no detailed
explanation of “just cause” for denial of a motion for sentence reduction. Hodgins, 1 P.3d
at 1262.




                                                8